DETAILED ACTION
Allowable Subject Matter
Claim 18-37 are allowed.

Regarding claims 18 and 29, the prior art Bessho (US 2005/0238094) discloses a method of measuring a characteristic of a signal under test (SUT) output by a device under test (DUT) using a signal measurement device having a plurality of input channels (see Abstract, Fig.1 and 2, and paragraphs 0033: method and apparatus for measuring phase noise of a signal under test, includes a distributer for splitting received input signal into a plurality of input channels, sampling of the signals creates a digitized waveform), the method comprising:
receiving the SUT (see Fig. 1 and paragraph 0033: receiving signal under test);
determining a phase a first copy of the SUT signal and digitizing the phase signal (see Figs 1, 2, and 11 and paragraphs 0033-0034: ADC 151a for digitizing a first copy of the SUT in a first channel, i.e. input channel; and see paragraphs 0061);
determining a second phase of a second copy of the SUT signal and digitizing the second phase signal (see Figs 1, 2, and 11 and paragraphs 0033-0034: ADC 151b for digitizing a second copy of the SUT in a second channel, i.e. input channel, sampling of the signals creates a digitized waveform);
repeatedly determining a first measurement trend to obtain a plurality of first measurement trends, each first measurement trend corresponding to the phase measurements of the first signal (see Figs 1, 2, and 11 and paragraphs 0011 and 0033: 
repeatedly determining a second measurement trend to obtain a plurality of second measurement trends, each second measurement trend corresponding to the phase measurements of the second signal (see Figs 1, 2, and 11 and paragraphs 0011 and 0033: outputs phase signals b(t)), phase measurement of a signal meets the broad limitation of a trend as it is represents a detectable variation of the signal, each second measurement trend being paired with a first measurement trend, respectively, to obtain a plurality of measurement trend pairs);
performing a Fourier transform on the first measurement trend and the second measurement trend in each of the measurement trend pairs to obtain corresponding first and second measurement amplitude spectrums for each of the plurality of measurement trend pairs (see Abstract, Figs 2 and 11, and paragraphs 0034, 0098, 0104, and 0111: Fourier transform on both the first and second measurement trends, has both a first and second signal a(t) and b(t), i.e. measurement trend pairs);
cross-correlating the first measurement amplitude spectrum and the second measurement amplitude spectrum in each of the measurement trend pairs to obtain a plurality noise measurement spectrums (see Abstract, Fig. 1, and paragraph 0033: cross-correlation device for determining cross correlation between signals a(t) and b(t), i.e. previously discussed measurement trend pairs); and
averaging the noise measurement spectrums to obtain an average measurement power spectrum of the SUT, which is in both the first and second channels, wherein the averaging of the noise measurement spectrums substantially omitting measurement 

Yamaguchi (US 2005/0273320) discloses a method of signal processing phase noise signals wherein the Fourier transform is a discrete Fourier transform (see Abstract and paragraph 0176: discrete Fourier transform). Yamaguchi further discloses using edge detection in relation to analyzing jitter/single sideband noise (see paragraph 0038)

Yamaguchi525 (US 2002/0176525) discloses wherein the noise/jitter measurement spectrum is a power spectrum (see Fig. 12a and paragraph 0099: power spectrum). 

However the prior art of record does not expressly disclose digitizing a first copy of the SUT in a first input channel of the plurality of input channels to obtain one or more first digitized waveforms without heterodyning;
digitizing a second copy of the SUT in a second input channel of the plurality of input channels to obtain one or more second digitized waveforms without heterodyning;


repeatedly determining a second measurement trend to obtain a plurality of second measurement trends, each second measurement trend corresponding to measurements of the SUT characteristic in each second digitized waveform, respectively, each second measurement trend being paired with a first measurement trend, respectively, to obtain a plurality of measurement trend pairs;
performing a Fourier transform on the first measurement trend and the second measurement trend in each of the measurement trend pairs to obtain corresponding first and second measurement amplitude spectrums for each of the plurality of measurement trend pairs;
cross-correlating the first measurement amplitude spectrum and the second measurement amplitude spectrum in each of the measurement trend pairs to obtain a plurality noise measurement spectrums; and
averaging the noise measurement spectrums to obtain an average measurement power spectrum of the SUT, which is in both the first and second channels, wherein the averaging of the noise measurement spectrums substantially omitting measurement errors not in the SUT, which are introduced by only one of the first channel or the second channel.

Dependent claims 19-28 and 30-37 are allowed due to their dependency upon allowable independent claims 18 or 29. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865